Citation Nr: 0708461	
Decision Date: 03/21/07    Archive Date: 04/09/07

DOCKET NO.  03-25 040A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a dental disorder. 

2.  Entitlement to a disability rating greater than 10 
percent for postoperative right inguinal hernia scar.

3.  Entitlement to (an initial) disability rating greater 
than 10 percent for postoperative recurrent right inguinal 
hernia.

4.  Entitlement to a compensable disability rating for 
residuals of tonsillectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran had active service from August 1952 to August 
1954 and from November 1954 to October 1957.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in September 2005, it was remanded to 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana, for additional development.  

The issues on appeal are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.

The Board observes that in October 2006 correspondence to the 
RO, the veteran stated that he was appealing a September 2005 
decision that found new and material evidence not had been 
received to reopen a claim for service connection for back 
sprain, and denied service connection for allergies, an 
ulcer, an eye disorder, neuralgia, a skin disorder, arthritis 
of the right hand and wrist, and residuals of a neck injury.

In light of the veteran's correspondence, RO should ask 
veteran to clarify whether he is seeking reconsideration of 
the Board's September 2005 decision or whether he is 
attempting to reopen the final denials.  The RO should 
respond to the veteran's clarification as appropriate.  
REMAND

There appears to have been some difficulties in locating the 
veteran due to Hurricane Katrina.  It is for this reason that 
the case has been expedited by the Board in order to address 
this issue and provide the veteran with prompt service. 

The veteran failed to report for VA examinations in January 
2006.  Notice was sent to an address in Bryan, Texas.  A 
September 2006 supplemental statement of the case (SSOC), 
sent by the VA Cleveland Resource Center, informed the 
veteran that he was shown to live in Texas, yet a VA Medical 
Center (VAMC) showed that he lived in Harvey, Louisiana, and 
was being treated there.  The SSOC informed the veteran that 
if he lived in Harvey, Louisiana, on a permanent basis and 
was willing to report for a VA examination as required by the 
Board, he should advise that office within 30 days. 

The veteran responded with a timely VA Form 21-4138 sent to 
the RO.  The veteran stated that he missed the prior 
examinations due to Hurricane Katrina.  He was willing to 
report for VA examinations in New Orleans or Gretna.  He 
provided an address in Harvey, Louisiana, that he described 
as permanent.  An attached VA Form 21-4142 stated that he was 
presently receiving treatment at the New Orleans VAMC and 
authorized VA to obtain the corresponding records.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all treatment records 
located at that New Orleans VAMC, which 
have not been previously secured.  The 
veteran is asked to send this information 
himself as soon as possible to avoid delay 
in the adjudication of his claims. 

2.  Schedule the veteran for appropriate 
examination(s) to evaluate the current 
severity of the: (1) service-connected 
postoperative right inguinal hernia scar; 
(2) postoperative recurrent right inguinal 
hernia; and (3) residuals of 
tonsillectomy.  

Provide notice of the examination(s) to 
the veteran at his most recent address, in 
Harvey, Louisiana, as set forth in his 
October 2006 correspondence.  Advise the 
veteran that failure to report for a 
scheduled VA examination without good 
cause may have adverse consequences for 
his claim.  

The claims folder should be available for 
review and the examination report(s) 
should indicate whether such review was 
accomplished.  For each disability, the 
examiner(s) should provide a detailed 
account of the veteran's subjective 
complaints and all relevant findings on 
physical examination.  The examination(s) 
should comply with the appropriate AMIE 
protocol.

3.  After ensuring proper completion of 
this development, readjudicate the issues 
on appeal, including entitlement to 
service connection for a dental disorder 
for purposes of outpatient treatment.  If 
the disposition of any issue remains 
unfavorable, furnish the veteran and his 
representative an SSOC and afford the 
applicable opportunity to respond.  If the 
dental claim remains denied, the SSOC must 
include a summary of the pertinent laws 
and regulations.  See 38 U.S.C.A. § 1712 
(West 2002); 38 C.F.R. §§ 3.381, 17.161 
(2006).

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



